Name: Council Regulation (EEC) No 1580/79 of 24 July 1979 amending the percentages and quantities of tobacco taken over by the intervention agencies as fixed in Regulation (EEC) No 1469/70
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 189/4 Official Journal of the European Communities 27. 7. 79 COUNCIL REGULATION (EEC) No 1580/79 of 24 July 1979 amending the percentages and quantities of tobacco taken over by the interven ­ tion agencies as fixed in Regulation (EEC) No 1469/70 whereas in Regulation (EEC) No 339/77 (4) the Council laid down special market management measures in respect of the Beneventano variety ; whereas these measures include an operation to change over to other varieties for the 1977, 1978 and 1979 crops ; whereas the anticipated impact on production and areas should be considered when fixing the abovementioned percentages and quantities in respect of the said variety ; whereas, moreover, they should be made to apply only from the end of the period for which the measures in question are under ­ taken , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ( }), as last amended by Regulation (EEC) No 1 579/79 (2), and in particular Article 13 (2) and (5) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 1469/70 (3) fixed the percentages and quantities of tobacco taken over by the intervention agencies which activate the mechanism for management of the market in tobacco ; Whereas these percentages and quantities were fixed on the basis of the 1967, 1968 and 1969 crops ; whereas production of Community varieties has changed since then ; whereas the production of certain varieties has increased considerably while the cultivation of certain other varieties has been reduced or even abandoned ; Whereas, on the basis of the data for the last three representative crops, it appears that the maximum percentage of 20 % of the production of a variety or a group of varieties which had been adopted hitherto was always significant ; whereas, however, taking into account the size of the total volume of Community production, the absolute quantities referred to in Article 13 ( 1 ) of Regulation (EEC) No 727/70 should be fixed in accordance with a slightly lower percen ­ tage so that the measures to enable the market to be managed effectively are triggered before excessively large intervention stocks are formed ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1469/70 shall be replaced by the Annex to this Regulation . Article 2 The text of Article 2 of Regulation (EEC) No 1469/70 shall be replaced by the following : Article 2 The percentage referred to in Article 13 (5) of Regulation (EEC) No 727/70 shall be fixed at 120 % : Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1979 . For the Council The President J. GIBBONS ( ¢) OJ No L 94, 28 . 4. 1970, p. 1 . (2) See page 1 of this Official Journal . (3) OJ No L 164, 27. 7 . 1970 , p. 35. (4) OJ No L 48 , 19 . 2. 1977, p. 4. 27. 7 . 79 No L 189/5Official Journal of the European Communities ANNEX Percentages and quantities referred to in Article 13 ( 1 ) of Regulation (EEC) No 727/70 Serial No Variety Percentage Quantity ( in tonnes) 1 a) Badischer Geudertheimer ( b) Forchheimer Havanna II c) ) 20 % 1 000 2 Badischer Burley E 20 % 700 3 Virgin D 20 % 100 4 5 6 a) Paraguay and hybrids thereof * b) Dragron vert and hybrids thereof, Philippin, Petit Gram- J mont (Flobecq), Semois, Appelterre, / Nijkerk / a) Misionero and hybrids thereof 1 b) Rio Grande and hybrids thereof / 20 % 8 500 7 Bright 20 % 2 300 8 Burley I 20 % 6 600 9 Maryland 20 % 400 10 a) Kentucky and hybrids thereof / b) Moro di Cori ) c) Salento ) 20 % 1 400 11 a) Nostrano del Brenta / b) Resistente 142 &gt; c) Gojano ) 20 % 200 12 a) Beneventano ( b) Brasile Selvaggio and similar varieties \ 20 % 400 ( ») 13 Xanti-YakÃ 20 % 1 200 14 Perustitza 20 % 1 200 15 Erzegovina and similar varieties 20 % 1 600 16 a) Round Tip ) b) Scafati ) c) Sumatra I ) 20 % 100 (') As from the 1980 harvest .